Citation Nr: 1114829	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  10-06 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the RO in Phoenix, Arizona, which reopened and denied on the merits a claim of service connection for multiple sclerosis.

The issue on appeal was adjudicated by the RO as a petition to reopen on the basis of new and material evidence.  Under 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without regard to the provisions relating to new and material evidence.  An award based in whole or in part on these additional service department records is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later.  Id.  The Veteran brought a prior claim for service connection for multiple sclerosis, which was denied by the RO in January 2007.  The National Personnel Records Center supplied the RO with a large number of service medical records in December 2005. As these service medical records were clearly not of record at the time of the original rating decision denying the claim for service connection for a low back disability, the Board finds that the criteria of 38 C.F.R. § 3.156(c) have been satisfied. Reconsideration is warranted. The issue has been recharacterized to reflect this result.

The reopened claim of entitlement to service connection for multiple sclerosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran contends that he has multiple sclerosis as a result of active service.  The original claim of service connection for multiple sclerosis was denied in January 2007.  The Veteran's representative submitted new evidence in March 2007, requesting that the claim of service connection for multiple sclerosis be reopened.  

As noted in the Introduction, the Board concludes that reconsideration is warranted in this case. See 38 C.F.R. § 3.156(c). The RO must be given the opportunity to consider this issue on the merits, in the first instance, to ensure that the veteran is not prejudiced. See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1993).

Service connection may be granted for a chronic disease such as multiple sclerosis when it is manifested to a compensable degree within seven years of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Although the record reflects that multiple sclerosis was not diagnosed until 2001, the Veteran contends that he first began experiencing symptoms of the disease in 1995.  See, e.g., Unum Provident Attending Physician Statement, July 2006.  At the February 2008 VA examination, the Veteran reported having been hospitalized at Medical Center East in Birmingham, Alabama around 1995 for "MS like symptoms."  

Under the VCAA, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the claims file does not contain any records of treatment from Medical Center East, nor is there any indication that any effort has been made to obtain these records.  As such, the Board finds it necessary to remand this case for further evidentiary development, to include obtaining the aforementioned treatment records and giving the Veteran an opportunity to identify or submit any other medical evidence pertinent to his reopened claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record reflects that the Veteran was provided a VA examination in February 2008.  As to the question of whether it was at least as likely as not that the Veteran's multiple sclerosis manifested within 7 years of service discharge, the examiner stated that he could not resolve this issue without resorting to mere speculation, given that there was conflicting information regarding the multiple sclerosis.  In this case, given that the Veteran is shown to have been diagnosed with multiple sclerosis in June 2001, just 7 years and 8 months following service separation, and in light of the speculative February 2008 medical opinion, the Board finds it necessary to obtain a new examination and opinion to further assess the Veteran's medical history and the possibility of a relationship between his multiple sclerosis and service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with VCAA notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) informing him of the evidence necessary to substantiate his claim of service connection for multiple sclerosis, as well as information about the assignment of disability ratings and effective dates.  In doing so, the AOJ should also advise the Veteran that he now has another opportunity to submit additional evidence in support of his claim.  

In particular, the AOJ should ask the Veteran to provide sufficient information and authorization to enable the AOJ to obtain medical records of his treatment at Medical Center East in Birmingham, Alabama around 1995 for symptoms related to multiple sclerosis.  All attempts to obtain this evidence must be documented in the claims file, and any records received, including negative responses, should be associated with the file.  If the AOJ is unable to secure these records after making reasonable attempts to do so, and determines that the records do not exist or that further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; and (c) describe any further action to be taken by the AOJ with respect to the claim.  The Veteran must then be given a reasonable opportunity to respond.

2. After securing the aforementioned records, to the extent available, the AOJ should undertake any and all further development action indicated by the evidence of record.

3.  The AOJ should then schedule the Veteran for a neurological examination to assess the current nature and likely etiology of his multiple sclerosis.  The claims file must be made available to the examiner and the examiner must note in the examination report that the file was reviewed.  Any appropriate testing should be conducted, and the results reviewed, prior to the final opinion.  

The examiner should render an opinion as to: (1) whether the Veteran's multiple sclerosis is at least as likely as not (i.e., to at least a 50:50 degree of probability) related to his active military service or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability); and if not, (2) whether it is at least as likely as not that the multiple sclerosis manifested to a compensable degree within seven years of service separation in August 1993.  In rendering this opinion, the examiner should take into account the MRI scans of record, as well as the Veteran's reports that he experienced "MS like symptoms" as early as 1995.  The examiner should determine whether there is evidence of any multiple sclerosis symptoms within the 7-year presumptive period.  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth.  If the examiner is unable to form an opinion without resorting to speculation, the examiner should so state and provide the reasons why an opinion would require speculation.  

4.  Thereafter, the AOJ should readjudicate the claim of service connection for multiple sclerosis.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


